DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed November 17, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1, 4, 7-9, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuelknitz et al. (DE 3927982) in view of Miehlich et al. (US 9,545,372). 
Wuelknitz et al. disclose toothpaste compositions. The compositions comprise a polishing agent, 2 to 20% humectant, aromatic oils and antimicrobials (Page 1).  To solubilize water-insoluble aromatic oils the toothpaste comprises is a nonionic solubilizer. Such solubilizers 0.1-0.7% by weight of the composition and include glycerides, such as mono and diglycerides (Page 3, paragraph 1 and Ref. claim 5). The compositions do not require anionic surfactants. The compositions comprise a combination of mono- and diglycerides and therefore have the required HC50 concentration. 
Wuelknitz et al. differ from the instant claims insofar as they do not disclose a higher amount of mono- and diglycerides or propanediol.
Miehlich et al. disclose oral compositions for the teeth. The compositions include surfactants. It is preferred that the compositions be free of anionic surfactants (col. 10, lines 1-20). Surfactants include zwitterionic, ampholytic, and nonionic surfactants are also suitable, e.g., ethoxylates of fatty acid mono- and diglycerides, of fatty acid sorbitan esters, and alkyl (oligo)glucosides and fatty acid amidoalkyl betaine. They comprise less than 5% of the compositions (col. 9, lines 38-65), encompasses the ranges of the instant claims.  Xanthan gum is used in the oral compositions, which are thickening agents. The compositions also comprise water (Examples).  The compositions comprise cleaning agents, specifically humectants. Humectants comprise 0.5 to 60% by weight and include at least one polyhydric alcohol from the group comprising sorbitol and/or glycerol and/or 1,2-propylene glycol (propanediol) or mixtures thereof. Active agents include allatoin, chamomile and tocopherol. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the application to have used propylene glycol as a humectant and chamomile extract chamomile as an active because they are suitable for use in oral care compositions. 
In regard to the amount of mono and diglycerides, the glycerides are used to solubilize the aromatic oils used in Wuelknitz et al. They may also be used as surfactants as disclosed by Miehlich et al. This makes the glycerides a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have added more of the glycerides to the compositions of Wuelknitz et al. motivated by the desire to use them as surfactants and to insure the aromatic oils are solubilized. 
The compositions of Wuelknitz et al.  comprise a combination of mono- and diglycerides and therefore have the required HC50 concentration. 
The amount of humectant affects rheology properties. Therefore, it would have taken no more than the relative skill of one of ordinary skill in the art to have used and amount of humectant to achieve the desired rheology, such as moisture or mouth feel. It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used 35% to 60% humectant not only because these amounts are known to be used in oral care compositions but also to obtain an oral composition with the desired properties. 

Response to Arguments
The Examiner submits that the claims recite monoglycerides and diglycerides in general. The instant claims do not define the specific type or class of monoglycerides and diglycerides. Further, ethoxylating a mono or di-glyceride does not change it from being a mono- or di-glyceride. Therefore, the monoglycerides and the diglycerides of Wuelknitz are encompassed by the instant claims. In regards to Miehlich, as submitted above, the instant claims do not recite a specific monoglyceride or diglyceride. Therefore, the claims encompass monoglycerides and diglycerides in general, not only non-ethoxylated monoglycerides and diglycerides. Further, the monoglycerides and diglycerides of Wuelknitz are nonionic surfactant and therefore would meet the limitation of a nonionic surfactant comprising monoglycerides and diglycerides of the instant claims. In regards to the amount of humectant, humectants comprise 0.5 to 60% by weight of oral care compositions. The amount of humectant affects rheology properties. Therefore, it would have taken no more than the relative skill of one of ordinary skill in the art to have used and amount of humectant to achieve the desired rheology, such as moisture or mouth feel. It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used 35% to 60% humectant not only because these amounts are known to be used in oral care compositions but also to obtain an oral composition with the desired properties. 

Conclusion
Claims 1, 4, 7-9, 13 and 21 are rejected.
Claims 15-20 are withdrawn.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612